Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 65-84 are is/are rejected under 35 U.S.C. 103 as being unpatentable over D1(WO17093302).
Regarding claims 65-84, D1 discloses a low-calorie amorphous sugar comprising sucrose, digestive resistant carbohydrates(drying agent) and sodium caseinate(Description: Page 13 lines 351-358; Examples). The sugar is obtained by spray drying a solution containing the ingredients(Description: Page 15 lines 413-414; Examples). The sugar may be maltose (Description: Page 12 lines 326-330). The amorphous sugar: may be aerated (Description Page 6 lines 144-161); may be a prebiotic sugar with the may include soluble fibre such as inulin (522 g/mol) or Promitor® (a soluble fibre source), wherein sucrose: Promitor® is 70:30, yielding a prebiotic product(Description: Page 13 lines 351-358, Example 2); has improved flowability (Description: Page 21 lines 576-579); comprises particles of between 30-80 um (Description: Page 19 lines 523-526); has a density of 0.6 - 0.9 g/cm^3 (Description: Page 11 lines276-278); may contain weight protein isolate (Description: Page 13 lines 351-35). The sugar may be used to make chocolate(Description: Page 36 lines 897-900). 
The remaining limitations regarding CE polyphenols, the amount of calories in the composition, and the amount of caramel flavor in the composition would be considered expected properties because D1 teaches all the other limitations of the remaining claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791